DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (U.S. Publication US 2021/0258967 A1).
With respect to claims 1 and 15, Zhang et al. discloses a user equipment (UE) comprising a processor and a transceiver operably connected to the processor performing a method (See the abstract, page 15 paragraphs 229-230, and Figure 8 of Zhang et al. for reference to a terminal device, which may be a user equipment, having a processing unit and a communications unit, which is a transceiver, performing a communication method).  Zhang et al. also discloses identifying spatial parameters for a synchronization signals/physical broadcast channel (SS/PBCH) block (See page 2 paragraphs 12-15, page 9 paragraphs 118-120, page 10 paragraph 139, page 12 paragraph 182, and Figure 3 of Zhang et al. for reference to identifying spatial parameter information used by the terminal when the terminal receives an SSB that includes an SS/PBCH block and a MIB, which is a DL signal).  Zhang et al. further discloses receiving the SS/PBCH block and the DL signal, wherein the SS/PBCH block and the DL signal are time division multiplexed in a same slot (See page 9 paragraphs 118-120, page 10 paragraph 142, page 12 paragraph 182, and Figure 3 of Zhang et al. for reference the terminal receiving the SSB including the SS/PBCH block and the MIB, wherein the SSB and its information is known in the art, according to the 5G NR standards under which Zhang et al. operates, to be transmitted within 4 time multiplexed symbols of a single slot).  Zhang et al. also discloses wherein the processor is further configured to determine information from the DL signal (See page 9 paragraph 120 of Zhang et al. for reference to the terminal determining the MIB information from the received SSB).
With respect to claims 2 and 16, Zhang et al. discloses identifying the information including configuration information for a control resource set (CORESET) (See page 9 paragraph 120 of Zhang et al. for reference to identifying a configuration of a CORESET of a first control resource from the MIB).  Zhang et al. also discloses receiving a physical downlink control channel (PDCCH) in the CORESET (See page 9 paragraph 125 of Zhang et al. for reference to receiving a PDCCH in the CORESET).  Zhang et al. further discloses the PDCCH includes a downlink control (See page 10 paragraph 148 and page 11 paragraph 166 of Zhang et al. for reference to the PDCCH including a DCI format having a CRC scrambled by a SI-RNTI).
With respect to claims 3 and 17, Zhang et al. discloses identify the information including configuration information for a search space set (See page 9 paragraph 120 of Zhang et al. for reference to identifying a configuration of a search space associated with a CORESET of a first control resource from the MIB).  Zhang et al. also discloses receiving a PDCCH in the search space set according to a common search space (See page 9 paragraph 125 and page 10 paragraph 147 of Zhang et al. for reference to receiving a PDCCH in a common search space associated with the CORESET).  Zhang et al. further discloses the PDCCH includes a DCI format with a CRC scrambled by a system information radio network temporary identifier (SI-RNTI) (See page 10 paragraph 148 and page 11 paragraph 166 of Zhang et al. for reference to the PDCCH including a DCI format having a CRC scrambled by a SI-RNTI).
	With respect to claims 4 and 18, Zhang et al. discloses wherein the information includes at least one of: an identity of a cell; time information of the DL signal, the time information being a slot index or a symbol index; or a configuration of parameters for receiving a physical downlink shared channel (PDSCH) including system information (See page 9 paragraph 120-121 and page 11 paragraph 169-170 of Zhang et al. for reference to using of an index of an SSB corresponding to the MIB information that indicates a start position of the CORESET and a time-domain position of a search space associated with the CORESET, which is time information of the DL signal, and for reference to the spatial parameters for a PDSCH indicated based on the information of the MIB being the same as the spatial parameters used for the SSB and PDCCH, which is configuration parameters for receiving a PDSCH including system information, i.e. SIB 1).
	With respect to claim 5, Zhang et al. discloses wherein the DL signal is a sequence; and the processor is further configured to determine the information based on a property of the sequence (See page 9 paragraph 120 of Zhang et al. for reference to the MIB information indicating the configuration of the CORESET being an 8 bit sequence).
	With respect to claim 6, Zhang et al. discloses wherein the processor is further configured to determine an indication for receiving a PDCCH based on one of: the information carried in the DL signal, or an absence or a presence of the DL signal (See page 9 paragraph 120 of Zhang et al. for reference to determining a configuration of the CORESET based on an 8 bit sequence, i.e. information, carried in the MIB).  Zhang et al. also discloses the transceiver is further configured to receive, based on the indication, the PDCCH including a DCI format with a CRC scrambled by a paging radio network temporary identifier (P- RNTI), the PDCCH being received with the spatial parameters (See page 9 paragraph 125 and pages 11-12 paragraphs 170-173 for reference to receiving a PDCCH based on the configured CORESET and for reference to the PDCCH including a DCI with a CRC scrambled by at least one of a SI-RNTI, a RA-RNTI, a TC-RNTI or a P-RNTI, wherein the PDCCH is received with the same spatial parameters as the SSB).
With respect to claim 8, Zhang et al. discloses a base station (BS) comprising a processor and a transceiver operably connected to the processor (See the abstract, page 15 paragraphs 229-230, and Figure 8 of Zhang et al. for reference to a network apparatus, which may be a base station, having a processing unit and a communications unit, which is a transceiver, performing a communication method).  Zhang et al. also discloses identifying spatial parameters for a synchronization signals/physical broadcast channel (SS/PBCH) block and a downlink (DL) signal, wherein the spatial parameters are for transmitting the SS/PBCH block and the DL signal (See page 2 paragraphs 12-15, page 9 paragraphs 118-120, page 10 paragraph 139, page 12 paragraph 182, and Figure 3 of Zhang et al. for reference to identifying spatial parameter information used by the network apparatus when the network apparatus transmits an SSB that includes an SS/PBCH block and a MIB, which is a DL signal).  Zhang et al. further discloses the transceiver configured to transmit the SS/PBCH block and the DL signal, wherein the SS/PBCH block and the DL signal are time division multiplexed in a same slot, the DL signal comprising information (See page 9 paragraphs 118-120, page 10 paragraph 142, page 12 paragraph 182, and Figure 3 of Zhang et al. for reference the network apparatus transmitting to a terminal the SSB including the SS/PBCH block and the MIB, wherein the SSB and its information is known in the art, according to the 5G NR standards under which Zhang et al. operates, to be transmitted within 4 time multiplexed symbols of a single slot).
With respect to claim 9, Zhang et al. discloses wherein the processor is further configured to include in the information configuration information for a control resource (See page 9 paragraph 120 of Zhang et al. for reference to including a configuration of a CORESET of a first control resource in the MIB).  Zhang et al. also discloses the transceiver is further configured to transmit a physical downlink control channel (PDCCH) in the CORESET (See page 9 paragraph 125 of Zhang et al. for reference to the network apparatus transmitting a PDCCH in the CORESET to the terminal).  Zhang et al. further discloses the PDCCH includes a downlink control information (DCI) format with a cyclic redundancy check (CRC) scrambled by a system information radio network temporary identifier (SI-RNTI) (See page 10 paragraph 148 and page 11 paragraph 166 of Zhang et al. for reference to the PDCCH including a DCI format having a CRC scrambled by a SI-RNTI).
	With respect to claim 10, Zhang et al. discloses wherein the processor is further configured to include in the information configuration information for a search space set (See page 9 paragraph 120 of Zhang et al. for reference to including a configuration of a search space associated with a CORESET of a first control resource in the MIB).  Zhang et al. also discloses the transceiver is further configured to transmit a PDCCH in the search space set according to a common search space (See page 9 paragraph 125 and page 10 paragraph 147 of Zhang et al. for reference to transmitting a PDCCH in a common search space associated with the CORESET).  Zhang et al. further discloses the PDCCH includes a DCI format with a CRC scrambled by a system information radio network temporary identifier (SI-RNTI) (See page 10 paragraph 148 and page 11 paragraph 166 of Zhang et al. for reference to the PDCCH including a DCI format having a CRC scrambled by a SI-RNTI).
With respect to claim 11, Zhang et al. discloses wherein the information includes at least one of: an identity of a cell; time information of the DL signal, the time information being a slot index or a symbol index; or a configuration of parameters for receiving a physical downlink shared channel (PDSCH) including system information (See page 9 paragraph 120-121 and page 11 paragraph 169-170 of Zhang et al. for reference to using of an index of an SSB corresponding to the MIB information that indicates a start position of the CORESET and a time-domain position of a search space associated with the CORESET, which is time information of the DL signal, and for reference to the spatial parameters for a PDSCH indicated based on the information of the MIB being the same as the spatial parameters used for the SSB and PDCCH, which is configuration parameters for receiving a PDSCH including system information, i.e. SIB 1).
	With respect to claim 12, Zhang et al. discloses wherein: the DL signal is a sequence; and the processor is further configured to include the information based on a property of the sequence (See page 9 paragraph 120 of Zhang et al. for reference to the MIB information indicating the configuration of the CORESET being an 8 bit sequence).
	With respect to claim 13, Zhang et al. discloses wherein the processor is further configured to indicate transmission of a PDCCH based on one of: the information carried in the DL signal, or an absence or a presence of the DL signal (See page 9 paragraph 120 of Zhang et al. for reference to indicating a configuration of the CORESET based on an 8 bit sequence, i.e. information, carried in the MIB).  Zhang et al. also discloses the transceiver is further configured to transmit, based on the (See page 9 paragraph 125 and pages 11-12 paragraphs 171-173 for reference to receiving a PDCCH based on the configured CORESET and for reference to the PDCCH including a DCI with a CRC scrambled by at least one of a SI-RNTI, a RA-RNTI, a TC-RNTI or a P-RNTI, wherein the PDCCH is transmitted by the network apparatus and received by the terminal with the same spatial parameters as the SSB).
	With respect to claim 20, Zhang et al. discloses determining an indication for receiving a PDCCH based on one of: the information carried in the DL signal, or an absence or a presence of the DL signal (See page 9 paragraph 120 of Zhang et al. for reference to determining a configuration of the CORESET based on an 8 bit sequence, i.e. information, carried in the MIB).  Zhang et al. also discloses receiving, based on the indication, the PDCCH including a DCI format with a CRC scrambled by a paging radio network temporary identifier (P-RNTI), the PDCCH being received with the spatial parameters (See page 9 paragraph 125 and pages 11-12 paragraphs 170-173 for reference to receiving a PDCCH based on the configured CORESET and for reference to the PDCCH including a DCI with a CRC scrambled by at least one of a SI-RNTI, a RA-RNTI, a TC-RNTI or a P-RNTI, wherein the PDCCH is received with the same spatial parameters as the SSB).  Zhang et al. further discloses determining the information based on a property of a sequence of the DL signal (See page 9 paragraph 120 of Zhang et al. for reference to the MIB information indicating the configuration of the CORESET via a property of an 8 bit sequence).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Bao et al. (U.S. Publication US 2020/0336955 A1).
With respect to claims 7 and 14, although Zhang et al. does disclose the PBCH of the SS/PBCH block including a MIB (See page 9 paragraph 120 of Zhang et al.), Zhang et al. does not specifically disclose a master information block (MIB) for a first type of UEs or a second type of UEs, and the DL signal is a second PBCH that provides another MIB for the second type of UEs.  However, Bao et al. in the field of communications, discloses using two different types of MIBs, i.e. a first type of MIB containing RMSI parameter indication information and a second type of MIB not carrying the RMSI parameter indication information, such that a first type of UE that needs the RMSI parameter indication information may use the first type of MIB and a second type of UE that does not need the RMSI parameter indication information may use the second type of MIB (See page 2 paragraphs 29-33 of Bao et al.).  Using different first and second types of MIBs has the advantage of allowing different types of information to be transmitted according to the needs of different UEs receiving the 
With respect to claim 19, Zhang et al. discloses wherein the DL signal is a sequence (See page 9 paragraph 120 of Zhang et al. for reference to the MIB information indicating the configuration of the CORESET being an 8 bit sequence).  Although Zhang et al. does disclose the PBCH of the SS/PBCH block including a MIB (See page 9 paragraph 120 of Zhang et al.), Zhang et al. does not specifically disclose a master information block (MIB) for a first type of UEs or a second type of UEs, and the DL signal is a second PBCH that provides another MIB for the second type of UEs.  However, Bao et al. in the field of communications, discloses using two different types of MIBs, i.e. a first type of MIB containing RMSI parameter indication information and a second type of MIB not carrying the RMSI parameter indication information, such that a first type of UE that needs the RMSI parameter indication information may use the first type of MIB and a second type of UE that does not need the RMSI parameter indication information may use the second type of MIB (See page 2 paragraphs 29-33 of Bao et al.).  Using different first and second types of MIBs has the advantage of allowing different types of information to be transmitted according to the needs of different UEs receiving the different MIBs.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huang et al. (U.S. Publication US 2019/0342907 A1), Tsai (U.S.  Publication US 2019/0313445 A1), Jung et al. (U.S. Publication US 2019/0223145 A1), and Guo et al. (U.S. Publication US 2019/0141693 A1) each disclose relevant systems and methods of transmitting and receiving SS/PBCH block information according to identified spatial parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461